Order entered on September 14, 1966, denying plaintiff’s motion for summary judgment, made pursuant to CPLR 3213, unanimously reversed, on the law, with $50 costs and disbursements to appellant, and motion granted, with $10 costs. This is an action on a note given by defendants in payment for plaintiff’s stock in Douglas Restaurant Corp. Plaintiff fully complied with all the terms and conditions contained in the agreement of sale of his interests in Douglas Restaurant Corp., when he deposited his stock in said corporation, duly indorsed in blank, with the escrowee and executed a general release. No other facts constituting a defense are alleged. Concur—Steuer, J. P., Capozzoli, Tilzer and McNally, JJ.